*450ORDER
The Disciplinary Review Board on April 24, 1997, having filed with the Court its decision concluding that MARIA P. FORNARO of MORRISTOWN, who was admitted to the bar of this State in 1989, should be suspended from the practice of law for a period of three months for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4 (failure to communicate), RPC 1.5(b) (failure to communicate basis of fee in writing), RPC 1.16(d) (failure to surrender client’s file), RPC 3.3(a) (making a false statement of material fact to a tribunal), RPC 8.1(a) and (b) (failure to cooperate with disciplinary officials and making a false statement of material fact in connection with a disciplinary matter), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit, or misrepresentation);
And the Disciplinary Review Board having further concluded that respondent should complete the Skills and Methods course offered by the Institute for Continuing Legal Education and, on reinstatement, practice under supervision for a period of two years;
And good cause appearing;
It is ORDERED that MARIA P. FORNARO is hereby suspended from the practice of law for a period of three months, *451effective March 24, 1998, and until further Order of the Court; and it is further
ORDERED that respondent shall enroll in and successfully complete the Skills and Methods Course offered by the Institute for Continuing Legal Education; and it is further
ORDERED that on reinstatement to practice respondent shall practice under the supervision of a practicing attorney approved by the Office of Attorney Ethics for a period of two years and until further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of her suspension and that she comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.